Per Curiam.
It was error for the trial court not to consult the offered almanac for the purpose of refreshing the memory of the court and jury as to the time of sunset on the day of the accident, and to take judicial notice of such time as therein stated. As with the other proof plaintiff had thus made out a case which entitled her to go to the jury, it was error to grant defendant’s motion for nonsuit.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur. Present —■ Lydon, Levy and Hammer, JJ.